Detailed Office Action
	Applicant’s amendments and arguments filed on 4/18/2022 have been entered and fully considered. Claim 94 is amended. Claims 1-93 and 95-107 are cancelled. Claim 94 is pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Applicant states that by cancelling prior claims 95, 97, and 103 and combining their limitations into claim 94, the cited arts rejections are overcome. This is not persuasive. The prior claims were properly rejected in the non-final office action 1/14/2022. The Applicant has not provided a rebuttal regarding those rejections.
Regarding controlling the temperature to enhance tackiness, the Examiner notes that the intervening claim regarding this limitation and the independent claim 94 is cancelled. Thus, the applied art of SHPIK (US-2019/0322058) is no longer applicable. Upon further search and consideration, a new rejection in view of JONES (GB-2269799-A) is made in this office action (see below).
Specification
The disclosure is objected to because of the following informalities: on Page 17, line 11, it is stated that the binder feeder is shown in Figure 5. There is no binder feeder in Figure 5. The binder feeder is shown in Figure 6. Appropriate correction is required.
Claim Objections
Claim 94 is objected to because of the following informalities: 
In line 3, replace “[[a]]” with “a”. 
In lines 8 and 13 (two occurrences), replace “the fibre” with “two or more layers of fibre”. 
In line 12, replace “fibre material” with “fibre”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 94 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 94 recites the limitation “a first shape” in line 6. This limitation is already recited in line 3. Therefore, it is not clear that this is the same first shape or a different one. For the purpose of examination, the Examiner interprets the first shape to be the same in both cases.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over LEVERS (US-2014/0238610), hereinafter LEVERS, in view of JONES (GB-2269799-A), hereinafter JONES. Note that the italicized text below are the instant claims.
Regarding claim 94, LEVERS discloses A method of manufacture of a preform for a composite moulding operation {[abstract]}, comprising the steps of:
 providing a preform having deformable surface in a first shape {[abstract] note that the flexible membrane is the deformable surface and being flat is the first shape, plies onto this surface is the preform}; 
providing a fibre placement head {[0014] ATL is the fibre placement head}; 
depositing two or more layers of fibre onto the deformable surface of the preform {[abstract] note the teaching on assembling series of plies onto the deformable surface, [0010] note that plies are made of fiber, [0005] note teaching that a series of plies are applied, thus two or more}, 
said deformable surface being a flexible membrane in a first shape {[abstract]}; 
moving at least one of the fibre placement head and deformable surface relative to one another whilst depositing the fibre from the fibre placement head onto the deformable surface to form the preform in the first shape {[0026] note movement of ATL}; 
deforming the deformable surface, whereby the preform is formed into a second shape, different from the first shape {[abstract] note forcing against a shaped surface and thus creating the second shape that is different from the flat shape that was the first shape, [FIG. 6] note the second curved shape 22}; and
providing a material configured to bind adjacent layers of fibre material; applying the material to the fibre {[0010] note infusion of each subsequent dry fiber ply with resin that is the material or binding material}.
LEVERS, however, is silent on controlling the tackiness of the binder material by controlling the temperature of the binder material.
In the same field of endeavor that is related to winding of impregnated filament, JONES discloses and controlling the tack of the binder material by regulating the temperature of the binder material {[abstract] note temperature controlling to optimize impregnated filament adhesion characteristics}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have incorporated the teaching of JONES in the method of LEVERS and have regulated the temperature of the binder material to obtain an optimum tackiness. The advantage of this temperature control as disclosed by JONES is that it provides filament impregnant with suitable attachment via stickiness {[P4, 1st ¶]}, and improve the adhesion between filament and impregnating resin by providing adhesive bonds {[P13, 3rd ¶]}.
The Examiner notes that the objective of LEVRES is also to adhere the fiber layers and produce a laminate {[0036]}, therefore, one of ordinary skill in the art would have been highly motivated to look to prior art to determine how to optimize this adhesion.
The Examiner also notes that the impregnating resin of JONES is a curable resin {[P1, 1st ¶], [P9, 6th ¶]} and thus, compatible with the curable resin of LEVERS {[0010], [0036]}.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748